ALLOWANCE

Reasons for Allowance
Claims 1-3, 5-7, 9-17 are allowed.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show nor suggest an adjusting system for pivoting at least one imaging optical element of a vehicle headlamp about a first and second axis, with first and second support elements configured to hold the first support element on the second support element, a carrying frame, first and second adjusting devices which engage the first and second support elements for displacing them relative the second support element and the carrying frame, wherein the first and second support elements have a first group of guide means, which are engaged with each other, a displacement of the first support element is guided above the second support element along a circular arc around the first axis, the second support element and the carrying fame have a second group of guide means, which are engaged with each other, a displacement of the second support element is determined in relation to the carrying frame along a circular arc around the second axis, the first and second axes being perpendicular to each other, and the imaging optical element having an apex point, and the first and second axes intersect one another in the region of the apex point (specifically, applicants written specification defines region as being “"in the region" means that the aim is to allow the point of intersection of the axes to substantially coincide with the apex point, but deviations of a few millimeters may occur) as specifically called for the claimed combinations.
The closest prior art, Speak et al. (US 5868488 Hereinafter Speak) teaches several limitations and their specifics as rejected in the office action on 12/30/2021.
However Speak fails to disclose wherein the imaging optical element has an apex point, and the first and second axes intersect one another in the region of the apex point as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Speak reference in the manner required by the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T EIDE/Examiner, Art Unit 2875